                                        Counseling and Advising Clients Exclusively on Laws of the Workplace

                                        Zabell & Collotta, P.C.
                                        1 Corporate Drive
                                        Suite 103                            Saul D. Zabell
                                        Bohemia, New York 11716              Email: SZabell@laborlawsny.com
                                        Tel. 631-589-7242
                                        Fax. 631-563-7475
                                        www.Laborlawsny.com


March 24, 2020

VIA ELECTRONIC MAIL: Failla_NYSDChambers@nysd.uscourts.gov &
VIA ELECTRONIC CASE FILING

The Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 11722                          MEMO ENDORSED
      Re:     Kaplan v. NYS Dep’t. of Labor
              Case No.: 18-CV-3629 (KPF)

Your Honor:

     We are counsel to Plaintiff in the above-referenced matter. We respectfully
submit the foregoing seeking to both amend Your Honor’s March 17, 2020 Order
[ECF Doc. No. 84], and for clarification concerning the same.

      Specifically, this morning we received a communication from Kevin
Luibrand, Esq., counsel to non-party witness Kathy Dix, stating that his client is
unable to appear for a subpoenaed deposition scheduled for Monday, March 30,
2020. We were advised that Ms. Dix is currently quarantined and is unable to
physically attend at this time. We were also been advised that Ms. Dix cannot
appear by telephone because of a stated inability to meet with counsel to review
documentation in preparation for the deposition. However, Mr. Luibrand has
further represented that his client is able to be deposed within the deadline
already set by the Court for non-party employees of Defendant – April 17, 2020.
Accordingly, we respectfully request that the Court’s March 17, 2020 Order be
amended to include for Plaintiff’s ability to depose Ms. Dix up to and including
April 17, 2020. Defendant joins in Plaintiff’s application to extend the time to
depose Ms. Dix to this date.

      To that end, Defendant has proposed that the depositions of Ms. Dix and its
employees be conducted remotely via video conference. Although the parities
discussed a mutually agreeable location and dates for the three (3) depositions of
    March 24, 2020
    Page 2 of 2

    Defendant’s employees, Defendant has taken the position that conducting in-
    person depositions violates the public health directives of the federal and State
    governments. With all due respect to the current circumstances, we believe the
    spirit of Your Honor’s March 17, 2020 Order – which provides “Defendant to make
    a good-faith effort to make those witnesses available within that period” – requires
    Defendant to make their employees available for in-person questioning. This
    position is based upon my auditory limitations, which the Court was made aware
    in Plaintiff’s previous application [ECF Doc. No. 83]. We therefore respectfully
    request Your Honor’s guidance concerning Defendant’s obligations with respect to
    the production of witnesses.

          We thank the Court for is continued time and attention to this matter.

    Respectfully submitted,

    ZABELL & COLLOTTA, P.C.



    Saul D. Zabell

    cc:   Client
          All Counsel of Record (via Electronic Case Filing)



The Court is in receipt of Plaintiff's letter regarding whether Kathy Dix
may be included in the tranche of witnesses for which the deadline to
depose is April 17, 2020, as well as requesting the Court's guidance on
whether witnesses may be deposed by video conference. The Court GRANTS
the request to extend the deadline by which Ms. Dix must be deposed to
April 17, 2020. However, there will be no further extensions, and the
Court is of the opinion that if Mr. Luibrand is unable to physically meet
with his client to review materials with her, he should expect to review
said materials with her via telephone or video conference.

As for the guidance regarding the Court's prior order, the Court does
prefer that those depositions take place in-person insofar as it is safe
to do so. However, if live depositions cannot take place due to health
concerns, the Court believes that video conferences are an acceptable
substitute, given that they still provide counsel with the ability to
see all parties.
                                                         SO ORDERED.

Dated:    March 25, 2020
          New York, New York
                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
